 In the .Matter of U. S. PHOSPHORIC PRODUCTS DIVISION,TENNESSEECORPORATIONand"INTERNATIONAL UNION OF OPERATINGENGINEERS,,LOCAL UNION No. 925, AFFILIATEDWITHAMERICANFEDERATION OFLABORCaseMarch21, 1.9.1.x,1Jurisdiction:phosphate,' gypsum, and agricultural insecticide products manu-facturing industryPractice and Procedure:petitiondismissedwhere no appropriate unit withinthe scope of the petitionMcKay, Macfarlane, Jackson c6 Ferguson,of Tampa, Fla:, byMr.Howard Macfiarlane,andMr. J.' H.Hansbrough,andFrantz,MoConnell & Seymour,of'Knoxville, Tenn., byMr. R. M. McConnell,for , the , Company.Maxwell & Cobbey,of Tampa, Fla., byMr., O. C. 'Maxwell,for-the Association.Mr. Glenn McClung,of Tampa, Fla., for Local 925.Mr. Louis S. Penfield,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn December 24, 1940, International Union of Operating Engi-neers, Local Union No. 925, affiliated with the American Federationof Labor, herein called Local 925, filed with the Regional Directorfor the Fifteenth Region (New Orleans, Louisiana) a petition, andon January 16, 1941, an amended petition, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of U. S. Phosphoric Products Division, Tennessee Corpora-tion,Tampa, Florida, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On February 3, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an30 N.L.R B, No 725`.)o U. S. PHOSPHORIC PRODUCTS -,DIVISION,'501investigation and ordered,,the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On February 6, 1941, the Regional- Director issued. a notice ofhearing, and on February 10, a supplemental notice of hearing; copiesof each of which were duly served upon the Company, upon Local925, and upon U. S. Phosphoric Products Employees Association,herein called the Association, a labor organization claiming to repre-sent employees directly, affected by the investigation.Pursuant tonotice, a hearing was held on February 24, 25, and 26, 1941, beforeC. Paul Barker, the Trial Examiner duly- designated by the Chief.Trial Examiner.The Company and the Association were repre-sented by counsel, Local 925 by its representative; all participated inthe hearing.At the opening of the hearing the Association filed amotion for intervention.The motion is hereby granted.Full op-portunity to be heard to examine and cross-examine witnesses and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On March 19, 1941, the Company filed with the Board a motionthat a certain pay roll'therewith submitted be admitted in evidenceand made a part of the record.This motion is hereby denied.On March 20, 1941, pursuant to notice, a hearing for the purposeof oral argument was held before the Board in Washington, D. C.The Company and the Association were represented by counsel andparticipated in the hearing.On March 20, 1941, the Association andthe Company, respectively, filed briefs with the Board in supportof their respective positions.Upon the entire record in the case the Board makes the following :FINDINGSOF FACT1.THE BUSINESS OF THE COMPANYU. S. Phosphoric Products Division, Tennessee Corporation, a NewYork corporation, is engaged in the production of triple super-phosphate, 20 per cent super-phosphate, gypsum products, and agri-cultural insecticide products at its Tampa, Florida, plants:Theprincipal raw materials used by the Company in connection with itsbusiness are sulphur, phosphate rock, and gypsum.Annually ap-proximately 63 per cent of such raw materials, valued in excess of$1,000,000, are purchased by the Company and shipped to it from 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoints outside the State of Florida.Annually approximately 77per cent of the finished products, valued in excess of $1,000,000, aresold and shipped by the Company to points outside the State ofFlorida.II.THE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local Union No. 925,isa labor organization affiliated with-the American Federation ofLabor.It admits to membership operating engineers employed bythe Company.U. S. Phosphoric Products Corporation Employees Association is,an unaffiliated labor organization admitting to membership all em-ployees of the Company, excluding supervisors.III.THE APPROPRIATE UNIT .The amended petition alleges that "operators of draghnes, cranes,hoists,mixers, granulators, bagging loaders, compressors,agitators,hardiiige machines,'pumps, circulators, thickeners, Dorr systems, Ray-mond Mills, locomotives, roasters, recipitators, oilers, and firemen,"constitute a unit appropriate for the purposes of collective bargain-ing.As hereinafter set forth, this unit was further defined by Local925 atthe hearing and its scope limited in. certain respects.TheCompany and the Association contend that a unit comprised of allemployees of the Company at its Tampa, Florida, plants, excludingclerical and supervisory employees, constitute a unit appropriate forcollective bargaining.The Company manufactures four products : triple super-phosphate,20 per cent super-phosphate, gypsum products, and agriculturalinsecticide products.Triple super-phosphate and 20 per cent super-phosphate, the prin-cipal products, are produced from the processing of sulphur and phos-phate rock in adjoining and connected plants, herein called thephosphate plants, on the Company's property at Tampa, Florida.Atseparate plants located approximately 100 and 300 yards, respec-tively, from the phosphate plants, but within the same enclosure, theCompany manufactures gypsum products from gypsum rock, andagricultural insecticide products from sulphur.The operations attheselatter plants are forthe most part entirely separate from theoperationsat the phosphate plants.Each of the Company's prod-ucts is produced by a complex set of mechanical and chemical opera-tions which require theuse ofvarious electrically and mechanicallydriven machines to-load, transport,-dump, mix, grind, dry, and other-wiseprocess the various raw materials.Numerous persons are em- U. S. PHOSPHORIC PRODUCTS DIVISION503ployed as operators of these machines. Local 925 which hasjurisdiction over such machine operators generally, seeks, in thepresent instance, to include in the bargainingunitonly, certain of-the machine operators in the triple super-phosphateand 20 per centsuper-phosphate plants and to exclude entirely from such unitmachine operators in the gypsum and insecticide plants.'The machines operated in the various plants are not identical butit does not appear that marked differencesexist amongthem.Thework done by machine operators at all plants is semi-skilledand can,in most instances,be learned in from 1 to 5 days, and the degree ofskill required by machine operators does not vary substantially fromplant to plant.Transfers of machine operatorsfrom oneplant toanother are a frequent occurrence.All plants at Tampa are centrallymanaged and the chemical operations performed and the electricaland mechanical equipment located in each are under the respectivesupervision of a chief chemist, chief electrician,and a mastermechanic.The Association was formed in November 1937 for the purpose ofbargaining collectively for all employees of the Companyexcludingsupervisors.On February 3, 1938, the Company and the Associationsigned a collective agreement whose provisions were applicable' tomembers -only.On March 4, 1939, this agreement was succeeded bya subsequent collective agreement, apparently also applicable tomembers only, the provisions of which are stillin effect.Under the circumstances presented herein we do not believe thatthe machine operators should be classified for purposes of collectivebargaining so as to exclude from the unit other machine operatorswho are doing the same kind of work as those included in the unit.Accordingly we find that the unit now sought by Local925, is notappropriate for the purposes of collective bargaining.IV.THE QUESTION CONCERNING REPRESENTATIONSince, as stated in Section III, we are unable to find an appropriateunit within the scope of that alleged in the petition filed in this case,we find that no question has arisen concerning the representation ofemployees of the Company in an appropriate bargaining unit.Upon the basis of the above findings of fact and upon the 'entirerecord in the case the Board makes the following :3The Company manufactures sulphuric acid at a plant located a short distance fromthe phosphate plants, all of which is used in the=manufacture of the phosphate products.Although sulphuric acid is a basic raw material in the manufacture of the phosphateproducts,Local 925 would exclude machine operators working in this plant.Local 925would also exclude certain other workers in the phosphate plants proper whose workseems to coincide with, that of -workers it seeks to include in the unit. '504DECISIONS "OF NATIONAL LABOR RELATIONS BOARDCONCLUSION OF LAWNo question concerning the representation of employees of U. S.Phosphoric Products Division, Tennessee Corporation, Tampa, Flor-ida, in a unit which is appropriate for the purposes of collectivebargaining has arisen within the meaning of Section 9 (c) of theNational Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusionof law,, the National Labor Relations Board hereby orders that thepetition for investigation and certification filed by the International.Union. of Operating Engineers, Local No. 925, affiliated with theAmerican Federation of Labor, be, and it hereby is, dismissed.